DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference symbols V1-V6, LA, RA, LL and RL in Fig 3A and Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwin (U.S. PGPub. No. 20170065204) in view of Nabutovsky (U.S. PGPub. No. 20140276746).
Regarding claim 1, Ludwin teaches:
A system for tracking a catheter in a patient comprising: a plurality of surface electrodes attached to the patient; (Para. 0036; Fig. 1, patches 58)
a surface patch attached to the patient; (Para. 0036)
and a processor coupled to the plurality of surface electrodes and the surface patch, (Para. 0038)
the processor configured to: determine a location of at least one of the plurality of surface electrodes; (Para. 0043)
store a location of the surface patch and the location of the at least one of the plurality of surface electrodes; (Para. 0042, 0049)
determine a three-dimensional shell shape that corresponds to a portion of the patient; (Para. 0044, 0049)
determine a model of an impedance tracking field in at least a portion of the three-dimensional shell shape; (Para. 0049; model read as3D display)
inject current through one or more of the plurality of surface electrodes to create an electric field in the patient; (Para. 0045)
Ludwin further teaches a processor to determine locations of the catheter in the patient (Para. 0060-0061) and using an ablation module to monitor and control ablation parameters (Para. 0039). However, Ludwin does not explicitly disclose measuring voltages to determine the position of the catheter.  
	In related ablative art, Nabutovsky teaches measuring a voltage, to determine an impedance measurement (Para. 0051). To replace the second impedance signal of Ludwin with the voltage measurement of Nabutovsky would be as simple substation in order to effectively measure two impedance values. Ludwin further teaches using first and second impedance signals compute the position of electrodes (Para. 0047-0049). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to have modified the Ludwin based on the teachings of Nabutovsky to incorporate fitting measured voltages from the catheter, read as second impedances, to the model of the impedance tracking field (Ludwin, Para. 0049) to determine the location of the catheter within the body (Ludwin, Para. 0048-0048) and provide therapy to a patient based on the locations of the catheter in order to ensure effective treatment at target tissue and avoid ablating non-target areas. 
Regarding claim 3, the Ludwin/Nabutovsky combination teaches:
The system of claim 1, (described above)
wherein the surface patch is a surface back patch that includes a magnetic tracking system that provides location information about the location of the surface back patch attached to the back of the patient. (Ludwin, para. 0036)
Regarding claim 4, the Ludwin/Nabutovsky combination teaches:
The system of claim 1, (described above)
comprising: 32BSSI REF.: 18-0470US01FBD DOCKET: 432469.006077a stylus that is enabled for tracking a location of the stylus, (Ludwin, Para. 0027; reference probe distinct from electrode-only probe)
wherein the processor is coupled to the stylus and configured to determine the location of the at least one of the plurality of surface electrodes by receiving location information from the stylus. (Ludwin, Para. 0027)
Regarding claim 5, the Ludwin/Nabutovsky combination teaches:
The system of claim 1, (described above)
wherein the processor is configured to determine the three-dimensional shell shape based on one or more of an ovoid shape, the location of the surface patch and the location of the at least one of the plurality of surface electrodes, and anatomical landmarks in the patient. (Ludwin, Para. 0043; the patches are located at multiple points of patient)
Regarding claim 9, the Ludwin/Nabutovsky combination teaches the system of claim 1, (described above). Ludwin further teaches a reference catheter in the patient corresponding to its impedance-based and field-based location coordinates to create two frames of reference (Ludwin, Para. 0027).  Nabutovsky teaches measuring a voltage to determine an impedance measurement (Nabutovsky, Para. 0051). To replace the reference impedance signals of Ludwin with the voltage measurement of Nabutovsky would be as simple substation in order to effectively measure compare impedance values. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ludwin based on the teachings of Nabutovsky to incorporate a system reference voltage that is used to obtain the measured voltages from the catheter in order to increase accuracy of the impedance-based system (Ludwin, Para. 0027). 
Regarding claim 15, the Ludwin/Nabutovsky combination teaches:
A method of tracking a catheter in a patient comprising: determining, by a processor, a location of at least one of a plurality of surface electrodes attached to the patient; (Ludwin, Para. 0036, 0043; Fig. 1, patches 58)
storing, by the processor, the location of the at least one of the plurality of surface electrodes; (Ludwin, Para. 0042, 0049)
storing, by the processor, a location of a surface patch attached to the patient; (Ludwin, Para. 0036, 0042-0043, 0049)
determining, by the processor, a three-dimensional shell shape that corresponds to a portion of the patient; determining, by the processor, a model of an impedance tracking field in at least a portion of the three-dimensional shell shape; (Ludwin, Para. 0044, 0049)
injecting, by the processor, current to one or more of the plurality of surface electrodes to create an electric field in the patient; (Ludwin, Para. 0045)
Ludwin further teaches a processor to determine locations of the catheter in the patient (Para. 0060-0061) and using an ablation module to monitor and control ablation parameters (Para. 0039). However, Ludwin does not explicitly disclose measuring voltages to determine the position of the catheter.  
	In related ablative art, Nabutovsky teaches measuring a voltage, to determine an impedance measurement (Para. 0051). To replace the second impedance signal of Ludwin with the voltage measurement of Nabutovsky would be as simple substation in order to effectively measure two impedance values. Ludwin further teaches using first and second impedance signals compute the position of electrodes (Para. 0047-0049). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to have modified the Ludwin based on the teachings of Nabutovsky to incorporate fitting measured voltages from the catheter, read as second impedances, to the model of the impedance tracking field (Ludwin, Para. 0049) to determine the location of the catheter within the body (Ludwin, Para. 0048-0048) and provide therapy to a patient based on the locations of the catheter in order to ensure effective treatment at target tissue and avoid ablating non-target areas. 
Regarding claim 17, the Ludwin/Nabutovsky combination teaches:
The method of claim 15 (described above)
comprising receiving location information from a stylus that is enabled for tracking a location of the stylus, in determining the location of the at least one of a plurality of surface electrodes. (Ludwin, Para. 0027; reference probe distinct from electrode-only probe)
Regarding claim 18, the Ludwin/Nabutovsky combination teaches:
The method of claim 15 (described above)
wherein determining, by the processor, the three- dimensional shell shape includes determining the three-dimensional shell shape based on one or more of an ovoid shape, the location of the surface patch and the location of the at least one of the plurality of surface electrodes, locations of multiple points on surfaces of the patient, and anatomical landmarks in the patient. (Ludwin, Para. 0043; the patches are located at multiple points of patient)

Claims 2, 6-8, 10-14, 16, are 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ludwin/Nabutovsky combination in further view of Canfield (U.S. PGPub. No. 20100030061).
Regarding claim 2, the Ludwin/Nabutovsky combination teaches the system of claim 1 (described above). The Ludwin/Nabutovsky combination does not explicitly disclose the surface electrode being ECG electrodes. 
In related image guided navigation system art, Canfield teaches the plurality of surface electrodes is a plurality of electro-cardiogram electrodes attached to the patient (Canfield, Para. 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the surface electrodes of Ludwin with the ECG electrodes of Canfield in order to determine respiration or cardiac motion (Canfield, Para. 0046). 
Regarding claim 6, the Ludwin/Nabutovsky combination teaches 
The system of claim 1 (described above). 
wherein the processor is configured to determine the model of the impedance tracking field based on estimates of electromagnetic tissue properties of the patient. (Canfield, Para. 0034, 0051; anatomical landmarks have varying tissue properties) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date before the effective filing date to have modified the Ludwin/Nabutovsky combination based on the teachings of Canfield to incorporate a determining the model of the impedance tracking field based on estimates of the electromagnetic tissue properties in order to accurately map out and identify target tissue (Canfield, Para. 0051).
Regarding claim 7, the Ludwin/Nabutovsky/Canfield combination teaches:
The system of claim 6, (described above)
wherein the estimates of electromagnetic tissue properties of the patient are based on at least one of constant gradients across the patient, estimates of locations of organs in the patient, and electrical impedance tomography imaging of the patient. (Canfield, Para. 0051) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date before the effective filing date to have modified the Ludwin/Nabutovsky combination based on the teachings of Canfield to incorporate estimate the location of organs in a patient in order to accurately map out and identify target tissue (Canfield, Para. 0051).
Regarding claim 8, the Ludwin/Nabutovsky/Canfield combination teaches:
The system of claim 6, (described above)
wherein the processor is configured to refine the model of the impedance tracking field based on at least one of measured voltages from a tracking catheter and magnetically obtained locations of the tracking catheter in the patient. (Ludwin, Para. 0045-0046, 0058, 0061; Fig. 2, distal tip 74)
Regarding claim 10, the Ludwin/Nabutovsky combination teaches the system of claim 1 (described above). As disclosed above, Ludwin further teaches a processor to determine locations of the catheter in the patient (Para. 0060-0061) and using an ablation module to monitor and control ablation parameters (Para. 0039). Nabutovsky further teaches measuring a voltage, to determine an impedance measurement (Para. 0051). To replace the second impedance signal of Ludwin with the voltage measurement of Nabutovsky would be as simple substation in order to effectively measure two impedance values. The Ludwin/Nabutovsky combination does not explicitly disclose a respiration grating. 
In related image guided navigation system art, Canfield teaches wherein the processor is configured to provide respiration gating (Canfield, Para. 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date before the effective filing date to have modified the Ludwin/Nabutovsky combination based on the teachings of Canfield to incorporate a respiration gating to fit the measured voltages from the catheter to the model of the impedance tracking field to determine the locations of the catheter in the patient in order to accommodate for movement caused by respiration and accurately display the elements of the device (Canfield, Para. 0046). 
Regarding claim 11, the Ludwin/Nabutovsky combination teaches:
A system for tracking a catheter in a patient comprising: a plurality of…electrodes attached to the patient; (Ludwin, Para. 0036; Fig. 1, patches 58)
a surface back patch that includes a magnetic tracking system that provides location information about a location of the surface back patch on the back of the patient; (Ludwin, Para. 0036)
a stylus that is enabled for tracking a location of the stylus; (Ludwin, Para. 0027; reference probe distinct from electrode-only probe)
and a processor coupled to the plurality of surface electrodes, the surface back patch, and the stylus, (Ludwin, Para. 0038, 0042)
the processor configured to: determine locations of the plurality of…electrodes from location information obtained from the stylus; (Ludwin, Para. 0043)
determine the location of the surface back patch from the location information from the surface back patch; (Ludwin, Para. 0042-0043, 0049)
store the locations of the plurality of electro-cardiogram electrodes and the location of the surface back patch; (Ludwin, Para. 0042, 0049)
determine a three-dimensional shell shape that corresponds to a portion of the patient based on the locations of the plurality of electro-cardiogram electrodes and the location of the surface back patch; (Ludwin, Para. 0044, 0049)
determine a model of an impedance tracking field in at least a portion of the three-dimensional shell shape; (Ludwin, Para. 0049)
inject current through one or more of the plurality of…electrodes to create an electric field in the patient; (Ludwin, Para. 0045)
Ludwin further teaches a processor to determine locations of the catheter in the patient (Para. 0060-0061) and using an ablation module to monitor and control ablation parameters (Para. 0039). However, Ludwin does not explicitly disclose measuring voltages to determine the position of the catheter.  
	In related ablative art, Nabutovsky teaches measuring a voltage, to determine an impedance measurement (Para. 0051). To replace the second impedance signal of Ludwin with the voltage measurement of Nabutovsky would be as simple substation in order to effectively measure two impedance values. Ludwin further teaches using first and second impedance signals compute the position of electrodes (Para. 0047-0049). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to have modified the Ludwin based on the teachings of Nabutovsky to incorporate fitting measured voltages from the catheter, read as second impedances, to the model of the impedance tracking field (Ludwin, Para. 0049) to determine the location of the catheter within the body (Ludwin, Para. 0048-0048) and provide therapy to a patient based on the locations of the catheter in order to ensure effective treatment at target tissue and avoid ablating non-target areas. 
The Ludwin/Nabutovsky combination does not explicitly disclose the surface electrode being ECG electrodes. 
In related image guided navigation system art, Canfield teaches a plurality of electro-cardiogram electrodes attached to the patient (Canfield, Para. 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the surface electrodes of Ludwin with the ECG electrodes of Canfield in order to determine respiration or cardiac motion (Canfield, Para. 0046). 
Regarding claim 12, the Ludwin/Nabutovsky/Canfield combination teaches:
The system of claim 11, (described above)
wherein the processor is configured to determine the three-dimensional shell shape based on one or more of an ovoid shape, locations of multiple points on surfaces of the patient, and anatomical landmarks in the patient. (Ludwin, Para. 0048; multiple locations of surface electrodes)
Regarding claim 13, the Ludwin/Nabutovsky/Canfield combination teaches:
The system of claim 11, (described above)
wherein the processor is configured to determine the model of the impedance tracking field based on estimates of electromagnetic tissue properties of the patient including one or more of constant gradients across the patient, estimates of locations of organs in the patient, and electrical impedance tomography imaging of the patient. (Canfield, Para. 0051) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date before the effective filing date to have modified the Ludwin/Nabutovsky combination based on the teachings of Canfield to incorporate estimate the location of organs in a patient in order to accurately map out and identify target tissue (Canfield, Para. 0051).
Regarding claim 14, the Ludwin/Nabutovsky/Canfield combination teaches the system of claim 11 (described above). Ludwin further teaches a reference catheter in the patient corresponding to its impedance-based and field-based location coordinates to create two frames of reference (Ludwin, Para. 0027). Nabutovsky teaches measuring a voltage to determine an impedance measurement (Nabutovsky, Para. 0051). To replace the reference impedance signals of Ludwin with the voltage measurement of Nabutovsky would be as simple substation in order to effectively measure compare impedance values. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ludwin based on the teachings of Nabutovsky to incorporate a system reference voltage that is used to obtain the measured voltages from the catheter in order to increase accuracy of the impedance-based system (Ludwin, Para. 0027). 
Regarding claim 16, the Ludwin/Nabutovsky/Canfield combination teaches:
The method of claim 15 (described above)
wherein storing the location of the surface patch includes obtaining location information from a tracking system in a surface back patch, (Para. 0036; magnetic field measurements read as tracking system)
and wherein determining the location of the at least one of a plurality of surface electrodes includes determining, by the processor, a location of at least one of a plurality of…electrodes attached to the patient. (Ludwin, Para. 0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the surface electrodes of Ludwin with the ECG electrodes of Canfield in order to determine respiration or cardiac motion (Canfield, Para. 0046). 
Regarding claim 19, the Ludwin/Nabutovsky combination teaches:
The method of claim 15 (described above)
wherein determining, by the processor, the model of the impedance tracking field in at least a portion of the three-dimensional shell shape, includes determining the model based on estimates of electromagnetic tissue properties of the patient that include one or more of constant gradients across the patient, estimates of locations of organs in the patient, electrical impedance tomography imaging of the patient, measured voltages from a tracking catheter and magnetically obtained locations of the tracking catheter in the patient. (Canfield, Para. 0051) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date before the effective filing date to have modified the Ludwin/Nabutovsky combination based on the teachings of Canfield to incorporate estimate the location of organs in a patient in order to accurately map out and identify target tissue (Canfield, Para. 0051).
Regarding claim 20, the Ludwin/Nabutovsky combination teaches the method of claim 15 (described above). As disclosed above, Ludwin further teaches a processor to determine locations of the catheter in the patient (Para. 0060-0061) and using an ablation module to monitor and control ablation parameters (Para. 0039). Nabutovsky further teaches measuring a voltage, to determine an impedance measurement (Para. 0051). To replace the second impedance signal of Ludwin with the voltage measurement of Nabutovsky would be as simple substation in order to effectively measure two impedance values. The Ludwin/Nabutovsky combination does not explicitly disclose a respiration grating. 
In related image guided navigation system art, Canfield teaches wherein the processor is configured to provide respiration gating (Canfield, Para. 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ludwin/Nabutovsky combination based on the teachings of Canfield to incorporate a respiration gating while obtaining the measured voltages from the catheter in order to accommodate for movement caused by respiration and accurately display the elements of the device (Canfield, Para. 0046). 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794